Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/29/2021. Applicant’s argument, filed on 12/29/2021 has been entered and carefully considered. Claims 24-27 are pending.

Double Patenting rejection against US patent 10,979,720 B2 is withdrawn based on the terminal disclaimer submitted on 12/29/2021.

The application filed on 03/10/2021, which has a CON of 16/852,671 filed on 04/20/2020 (PAT 10979720), which is a CON of 16/056,939 filed on  08/07/2018 (PAT 10666951), which is a CON of 15/695,270 filed on 09/05/2017 (PAT 10070138), which is a CON of 15/210,136 filed on 07/14/2016 (PAT 9787993), which is a CON of 13/810,540 filed on 01/16/2013 (PAT 9438906), which is a 371 of PCT/JP2012/001474 filed on 03/02/2012, which has PRO 61/448,853 filed on 03/03/2011.

Response to Arguments


Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20120189052 A1), hereinafter Karczewicz, in view of in view of Budagavi et al. (“Delta QP signaling at sub-LCU level”, JCT-VC of ITU-T, Daegu, KR, 20-28 January, 2011), further in view of Ye et al. (US 20090175349 A1), hereinafter Ye. Claims 25 and 27 are rejected similarly.
	
	
Regarding claim 24, Karczewicz discloses a decoder comprising (Abstract): a memory; and a processor coupled to the memory and configured to: calculate a first value of a quantization parameter ([0013], quantization parameter for a CU); in a first prediction mode, read a predetermined offset from header information to determine a delta offset to be equal to the predetermined offset ([0025], delta QP, once per LCU, [0049]), in a second prediction mode different from the first prediction mode, determine the delta offset to be equal to zero without parsing the header information (change in the quantization parameter for the CU includes non-zero transform coefficients); add the first value and the delta offset to derive a second value; and perform inverse-quantization on a unit of an image according to the second value ([0029], [0049]).
Karczewicz discloses all the elements of claim 1 but Karczewicz does not appear to explicitly disclose in the cited section if a parameter in the header information indicates that the predetermined offset is stored in the header information; indicates that the predetermined offset is not stored in the header information.
However, Budagavi from the same or similar endeavor teaches if a parameter in the header information indicates that the predetermined offset is stored in the header information; indicates that the predetermined offset is not stored in the header information (Section 2-3, it is obvious to the ordinary skill in the art, e.g., Lee, US20140348227 A1, Table 1 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karczewicz to incorporate the teachings of Budagavi to impact visual quality performance (Budagavi, 4. Conclusions). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
Karczewicz in view of Budagavi discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section first prediction mode; second prediction mode.
However, Ye from the same or similar endeavor teaches first prediction mode; second prediction mode ([0030], [0059], [0098], header information syntax has inter or intra mode, so it is obvious to the ordinary skill in the art to make selection based on the first mode and the second mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karczewicz in view of Budagavi to incorporate the teachings of Ye to achieve better coding efficiency (Ye, [0032]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 24, Karczewicz in view of Budagavi further in view of Ye discloses the decoder according to claim 24, wherein the first prediction mode is an intra prediction mode and the second prediction mode is an inter prediction mode (Karczewicz, [0013], [0025], [0049], Budagavi , Section 2-3, Ye, [0030], [0059], [0098]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487